910 So. 2d 927 (2005)
Magaly BETHENCOURT-MIRANDA, M.D., Petitioner,
v.
STATE, DEPARTMENT OF HEALTH, Respondent.
No. 1D05-3661.
District Court of Appeal of Florida, First District.
September 16, 2005.
Lawrence R. Metsch of Metsch & Metsch, P.A., Aventura, for petitioner.
Renee Alsobrooke, Acting General Counsel, and Gladys E. Cherry, Senior Attorney, Department of Health, Tallahassee, for respondent.
PER CURIAM.
Doctor Magaly Bethencourt-Miranda petitions this court for review of an emergency order of the Florida Department of Health which suspended her license to practice medicine in this state. We have *928 jurisdiction in accordance with section 120.68(1), Florida Statutes.
According to the emergency suspension order, Dr. Bethencourt-Miranda is licensed to practice medicine in Florida pursuant to the provisions of chapter 458, Florida Statutes. She entered a plea of guilty in United States District Court to a charge of conspiracy to distribute Schedule III and IV controlled substances in violation of Title 21, United States Code, Section 846. Further, section 456.074(1), Florida Statutes (2004), provides:
The department shall issue an emergency order suspending the license of any person licensed under chapter 458, chapter 459, chapter 460, chapter 461, chapter 462, chapter 463, chapter 464, chapter 465, chapter 466, or chapter 484 who pleads guilty to, is convicted or found guilty of, or who enters a plea of nolo contendere to, regardless of adjudication, a felony under chapter 409, chapter 817, or chapter 893 or under 21 U.S.C. ss. 801-970 or under 42 U.S.C. ss. 1395-1396.
Petitioner argues that the emergency suspension order fails to set forth the factual findings that are required by section 120.60(6)(c), Florida Statutes. We disagree. Because section 456.074(1) requires the department to issue an emergency suspension order in these particular circumstances, no other findings are necessary to support the agency action. The petition for review of non-final administrative action is therefore denied, and petitioner's motion for stay is also denied.
PETITION DENIED; MOTION FOR STAY DENIED.
DAVIS, VAN NORTWICK and BROWNING, JJ., concur.